DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to Claims 1, 8, 9, 15, 16, and 19, the cancelation of Claims 4, 12, and 18, and the amendment to the Specification (Abstract), filed 1/28/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 8 of 13 through 13 of 13, filed 1/28/2022, with respect to Claim(s) 1-15 have been fully considered and are persuasive.  The 35 USC § 102 of Claim(s) 1-15 and the 35 USC § 103 of Claim(s) 16-20 has been withdrawn. 
The Specification objection, filed 1/28/2022, has been withdrawn.


Allowable Subject Matter
Claims 1-3, 5-11, 13-17 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Carminati et al., (US 10,310,253 B2) disclose “a display device (2, Figure 1), comprising a light source (4, Figure 1); a support structure (22, Figure 2); and a scanning mirror system (Figures 2 and 3) coupled to the support structure and configured to scan light from the light source to form a displayed image (enable formation of images on the display 12, column 3, lines 8-11), the scanning mirror system comprising a mirror (41, Figure 3); a first anchor (region around interface between arm B1 and support structure 22) located at a first lateral side (upper portion of Figure 2) of the scanning mirror system, and a second anchor (region around interface between arm B2 and support structure 22) located at a second lateral side (lower portion of Figure 2) of the scanning mirror system, each of the first anchor and the second anchor coupled to the support structure; a flexure (B1, B2, 30 and 32, Figure 2) supporting the mirror, the flexure comprising a first portion (B1 and 30, Figure 2) extending from the first anchor toward a first longitudinal end (upper portion of Figure 2) of the scanning mirror system and turning to meet a first end (see Figure 5) of the mirror; and a second portion (B2 and 32, Figure 2) extending from the second anchor toward a second longitudinal end (lower portion of Figure 2) of the scanning mirror system opposite the first longitudinal end and turning to meet to a second end (see Figure 5) of the mirror opposite the first end; and an actuator system (50, 54, 52, 56, Figure 2) configured to actuate the flexure to thereby vary a scan angle of the mirror (column 6, lines 10-26);” Carminati et al., fails to teach or suggest the aforementioned combination further comprising “the first portion defining a first gap between the first portion and a first actuator; the second portion defining a second gap between the second portion and a second actuator; and an actuator system comprising the first actuator and the second actuator, the actuator system configured to actuate the flexure to thereby vary a scan angle of the mirror.” 
With respect to claims 2, 3, and 5-8, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to claim 9, though Carminati et al., (US 10,310,253 B2) disclose “a scanning mirror system (Figures 2 and 3), comprising: a mirror (41, Figure 3); a first anchor (region around interface between arm B1 and support structure 22) located at a first lateral side (upper portion of Figure 2) of the scanning mirror system, and a second anchor (region around interface between arm B2 and support structure 22) located at a second lateral side (lower portion of Figure 2) of the scanning mirror system; a flexure (B1, B2, 30 and 32, Figure 2) supporting the mirror, the flexure comprising a first portion (B1 and 30, Figure 2) extending from the first anchor toward a first longitudinal end (upper portion of Figure 2) of the scanning mirror system and turning to meet a first end (see Figure 5) of the mirror; and a second portion extending from the second anchor toward a second longitudinal end (lower portion of Figure 2) of the scanning mirror system opposite the first longitudinal end and turning to meet to a second end (see Figure 5) of the mirror opposite the first end; and an actuator system (50, 54, 52, 56, Figure 2) configured to actuate the flexure to thereby vary a scan angle of the mirror (column 6, lines 10-26);” Carminati et al., fails to teach or suggest the aforementioned combination further comprising “the first portion defining a first gap between the first portion and a first actuator; the second portion defining a second gap between the second portion and a second actuator; and an actuator system comprising the first actuator and the second actuator, the actuator system configured to actuate the flexure to thereby vary a scan angle of the mirror.”
With respect to claims 10, 11, and 13-15, these claims depend on claim 9 and are allowable at least for the reasons stated supra.
With respect to claim 16, though Carminati et al., (US 10,310,253 B2) in view of Kawakubo et al., (US 2005/0194867 A1) disclose “a scanning mirror system, comprising: a mirror (41, Figure 3); a first anchor (region around interface between arm B1 and support structure 22) located at a first lateral side (upper portion of Figure 2) of the scanning mirror system, and a second anchor (region around interface between arm B2 and support structure 22) located at a second lateral side (lower portion of Figure 2) of the scanning mirror system; a flexure (B1, B2, 30 and 32, Figure 2) supporting the mirror, the flexure comprising a first portion (B1 and 30, Figure 2) extending from the first anchor toward a first longitudinal end (upper portion of Figure 2) of the scanning mirror system and turning to meet a first end (see Figure 5) of the mirror; and a second portion (B2 and 32, Figure 2) extending from the second anchor toward a second longitudinal end (lower portion of Figure 2) of the scanning mirror system opposite the first longitudinal end and turning to meet to a second end (see Figure 5) of the mirror opposite the first end (see Figure 5); and an actuator system configured to actuate the flexure to thereby vary a scan angle of the mirror (column 6, lines 10-26); and a thin-film piezoelectric actuator (thin film piezoelectric actuator is formed in a round shape, ¶[0104]).”
With respect to claims 17, 19, and 20, these claims depend on claim 16 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al., (EP 1719012 B9) disclose a MEMS scanning system with an actuator system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872       
February 1, 2022      

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872